                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

AIX SPECIALTY INSURANCE               *
COMPANY,
                                      *
       Plaintiff,
                                      *
vs.
                                *
                                                 CASE NO. 4:18-CV-24 (CDL)
SAMUEL G. COOKE AMERICAN LEGION
POST 267, INC. and JELICKA      *
LESTER, as administrator of the
Estate of Cecelia Richerson,    *

       Defendants.                    *


                                 O R D E R

       AIX Specialty Insurance Company (“AIX”) seeks a declaration

that   it   has   no   contractual   duty   to   defend    or    indemnify     its

insured, Samuel G. Cooke American Legion Post #267, Inc. (“Post

#267”), for claims Cecilia Richerson made against Post #267.1

Defendants did not respond to the summary judgment motion.                     As

discussed below, the motion (ECF No. 15) is granted.

                         SUMMARY JUDGMENT STANDARD

       Summary judgment may be granted only “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”                      Fed. R.

Civ. P. 56(a).         In determining whether a       genuine         dispute of

material fact exists to defeat a motion for summary judgment,


1  Richerson has died, and the administrator              of    her   estate   was
substituted as a Defendant in this action.
the evidence is viewed in the light most favorable to the party

opposing summary judgment, drawing all justifiable inferences in

the opposing party’s favor.              Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 255 (1986).           A fact is material if it is relevant

or necessary to the outcome of the suit.                 Id. at 248.   A factual

dispute is genuine if the evidence would allow a reasonable jury

to return a verdict for the nonmoving party.                Id.

        Under the Court’s local rules, a party moving for summary

judgment    must     attach   to   its    motion   “a    separate   and   concise

statement of the material facts to which the movant contends

there is no genuine dispute to be tried.” M.D. Ga. R. 56. Those

facts    must   be   supported     by    the   record.    The   respondent   to   a

summary judgment motion must respond “to each of the movant’s

numbered material facts.” Id. “All material facts contained in

the movant’s statement which are not specifically controverted

by specific citation to particular parts of materials in the

record shall be deemed to have been admitted, unless otherwise

inappropriate.” Id.

        AIX submitted a statement of undisputed material facts with

its summary judgment motion.              None of the Defendants responded

to the summary judgment motion or to AIX’s statement of material

facts.     Therefore, AIX’s statement of material facts is deemed

admitted pursuant to Local Rule 56. The Court reviewed AIX’s

citations to the record to “determine if there is, indeed, no


                                          2
genuine issue of material fact.”                 Reese v. Herbert, 527 F.3d

1253, 1269 (11th Cir. 2008) (quoting United States v. One Piece

of Real Prop. Located at 5800 SW 74th Ave., Miami, Fla., 363

F.3d 1099, 1103 n.6 (11th Cir. 2004)).

                              FACTUAL BACKGROUND

      AIX’s citations to the record reveal the following facts.

AIX   issued    a    liability    insurance      policy     to   Post    #267.       On

October 18, 2014, Richerson attended an event at Post #267 as

the guest of a member.           As she exited the event, Richerson fell

and   fractured      her    ankle.      In    May   2015,     Richerson’s      lawyer

submitted a claim to AIX.2              AIX investigated Richerson’s claim

and determined there was no evidence of the hazardous condition

that Richerson said existed and that there was evidence that

Richerson      was    comparatively          negligent.          Based    on     those

determinations,       AIX    decided     to    deny    Richerson’s       claim    and

notified her lawyer of the decision on January 29, 2016.

      On September 26, 2016, Richerson filed a negligence action

against Post #267 in the State Court of Muscogee County.                          She

served Post #267 the next day.                 Post #267 did not answer or

otherwise respond to the complaint, and the state court entered

a default against Post #267 on January 9, 2017.                   The state court

judge scheduled a hearing on damages, and Post #267 was given



2 There is no evidence           or   allegation    that    Richerson    submitted    a
settlement demand to AIX.


                                          3
notice of the hearing.                 After the damages hearing, the state

court entered a final judgment against Post #267 on July 10,

2017 for $150,215.00.

     On November 3, 2017, Richerson’s attorney sent AIX a letter

seeking payment of the judgment.                  This letter was AIX’s first

notice of Richerson’s lawsuit against Post #267; AIX did not

receive    notice     of   the       lawsuit    from   Post   #267.        After    AIX

received    the   letter        from    Richerson’s    attorney,     AIX    contacted

Post #267’s registered agent, who confirmed that she received

Richerson’s summons and complaint on September 27, 2016.

     The liability policy states that the insured “must see to

it that [AIX] receive[s] written notice of [a] ‘suit’ as soon as

practicable” and that the insured must “[i]mmediately send [AIX]

copies     of   any   demands,         notices,   summonses     or    legal    papers

received in connection with the claim or ‘suit.’”                          Fitzgerald

Aff. Ex. 1, AIX Policy 47, ECF No. 15-2 at 86.                        The liability

policy further states that no person may sue AIX on the policy

“unless all of its terms have been fully complied with.”                      Id.

                                       DISCUSSION

     “If an insured unreasonably fails to comply with applicable

notice     provisions      in    a     timely   manner,   the    insurer      is    not

obligated to provide either a defense or coverage.”                         OneBeacon

Am. Ins. Co. v. Catholic Diocese of Savannah, 477 F. App'x 665,

670, 672 (11th Cir. 2012) (per curiam) (citing Kay–Lex Co. v.


                                            4
Essex       Ins.    Co.,     649    S.E.2d      602,      606    (Ga.    Ct.    App.    2007))

(concluding that the insured was not entitled to coverage as a

matter      of     law     because    of   an       unjustified       21-month     delay       in

notifying its insurer of a lawsuit); accord Advocate Networks,

LLC v. Hartford Fire Ins. Co., 674 S.E.2d 617, 619 (Ga. Ct. App.

2009) (affirming summary judgment in favor of insurer where the

policy required insureds to send legal papers to the insurer

“immediately” and the insured did not send the legal papers

until four months after it received them); Burkett v. Liberty

Mut. Fire Ins. Co., 629 S.E.2d 558, 560 (Ga. Ct. App. 2006)

(affirming         summary     judgment      in      favor       of   insurer    where     the

insured did not provide his insurer with legal papers until more

than a year after he received them); Berryhill v. State Farm

Fire    &    Cas.     Co.,    329    S.E.2d      189,      191    (Ga.    Ct.    App.    1985)

(affirming         summary     judgment      in      favor       of   insurer    where     the

insurer      did     not    receive    notice        of    a    lawsuit    until       after    a

default judgment had been taken).

        Under the unambiguous policy language in this case, Post

#267 had an obligation to provide AIX with notice of Richerson’s

lawsuit as soon as practicable and to send “immediately” all

legal papers that Post #267 received in connection with the

lawsuit.           Post #267 failed to fulfill the liability policy’s

conditions precedent to coverage because it did not send any

legal papers to AIX—immediately or otherwise.                            Consequently, AIX


                                                5
is entitled to a declaration that it has no contractual duty to

defend or indemnify Post #267 for Richerson’s claims, and Post

#267’s breach of contract counterclaim fails as a matter of law.

                           CONCLUSION

     For the reasons set forth above, AIX’s summary judgment

motion (ECF No. 15) is granted.

     IT IS SO ORDERED, this 18th day of June, 2019.

                                      S/Clay D. Land
                                      CLAY D. LAND
                                      CHIEF U.S. DISTRICT COURT JUDGE
                                      MIDDLE DISTRICT OF GEORGIA




                                  6
